DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharat et al. (US PG Pub. No. US 2017/0265840 A1, Sep. 21, 2017) (hereinafter “Bharat”).
Regarding claim 1: Bharat discloses a method performed by a computing system, the method comprising: obtaining a three-dimensional image of a patient anatomy and a portion of a medical instrument disposed therein, the three-dimensional image including image information characterizing a shape of the portion of the medical instrument ([0055], [0046]); obtaining shape data from the portion of the medical instrument while the portion is positioned within the patient anatomy ([0055]); identifying a region of the three-dimensional image to segment based on the shape data ([0056]-[0057], figure 5 step S142); segmenting, by a processing device, the portion of the medical instrument from the three-dimensional image ([0057] - in the absence of a more specific definition of "segmenting," the identification of a specific image portion representing the OSS needle 32 with respect to the background image is considered to be "segmenting");and registering, by the processing device, the segmented portion of the medical instrument from the three-dimensional image with the shape data from the portion of the medical instrument ([0056]-[0057], figure 5 step S144).
Regarding claim 8: Bharat discloses the method of claim 1, further comprising: displaying the three-dimensional image on a display ([0056], fig. 2); displaying a representation of the medical instrument on the display ([0056] - icon 78, fig. 2); and receiving a movement command from an operator based on the display of the three-dimensional image and the representation of the medical instrument ([0058], [0059] - "under ultrasound-guidance" means that the user is guided by the ultrasound image to perform the steps of the procedure, including "a movement command", [0063]). 
Regarding claim 14: Bharat discloses a medical system comprising: a medical instrument comprising a shape sensor ([0036], [0038], OSS needle 32); a tracking subsystem configured to receive shape data from the shape sensor (registration machine 70, [0042]-[0043], [0056]); and a processor coupled to the medical instrument and the tracking subsystem (registration machine 70), the processor being configured to: receive image data of a patient anatomy that has the medical instrument disposed therein, wherein the image data is in an image reference frame ([0048], [0055], where the TRUS probe has an image coordinate system – [0005], Abstract, [0018]); obtain the shape data from the medical instrument while the medical instrument is positioned within the patient anatomy, wherein the shape data is in an instrument reference frame ([0055], [0048], [0040]); identify a subset of the image data to segment based on the shape data ([0056]-[0057], figure 5 step S142); segment a portion of the image data corresponding to the medical instrument ([0057] - in the absence of a more specific definition of "segmenting," the identification of a specific image portion representing the OSS needle 32 with respect to the background image is considered to be "segmenting");and register the instrument reference frame to the image reference frame by comparing the shape data to the portion of the image data corresponding to the medical instrument ([0056]-[0057], figure 5 step S144).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 55 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Glossop et al. (US PG Pub. No. US 2013/0338477 A1, Dec. 19, 2013) (hereinafter “Glossop”).
Regarding claim 11: Bharat teaches the method of claim 1, further comprising: determining a position and orientation of a distal tip of the medical instrument ([0063] – the rotational orientation of the needle at the hub would be the same as the rotational orientation of the distal tip). Bharat further teaches following a treatment plan which indicates the depth and location of each implanted seed, which includes a target location for the distal tip of the medical instrument ([0063]), but is silent on the details of generating a trajectory vector pointing to the target location, the trajectory vector based on the position and orientation of the distal tip of the medical instrument.
Glossop, in the same field of endeavor, teaches determining a position and orientation of a distal tip of a medical instrument ([0093]); identifying a target location for the distal tip of the medical instrument ([0048], [0093] – “one or more targets”); and generating a trajectory vector pointing to the target location, the trajectory vector based on the position and orientation of the distal tip of the medical instrument ([0048], [0093] – “path of a treatment or biopsy needle”). Glossop further teaches displaying the planned path(s) (“trajectory vector”) to the user ([0048], [0094]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the treatment plan of Bharat as taught by Glossop, including generating a trajectory vector pointing to the target location, the trajectory vector based on the position and orientation of the distal tip of the medical instrument, in order to provide a display of the planned treatment path (“trajectory vector”) for review or correction. 
Regarding claim 55: Bharat teaches the method of claim 1 but does not teach receiving a preoperative model of the patient anatomy, wherein the preoperative model is in a preoperative reference frame; and registering the preoperative reference frame to an image reference frame of the three- dimensional image.
Glossop, in the same field of endeavor, teaches receiving a preoperative model of the patient anatomy, wherein the preoperative model is in a preoperative reference frame ([0072], [0084] – the model is in MR space which is “a preoperative reference frame”); and registering the preoperative reference frame to an image reference frame of the three- dimensional image ([0084]-[0087]). Glossop further teaches that the use of the preoperative model provides target identification using a modality with clear tissue/boundary delineation and the ability to superimpose the model of the target onto the live images ([0023], [0072], [0088], [0090]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Bharat by including the preoperative model and model-to-image registration of Glossop in order to provide target identification with clear tissue/boundary delineation and a visual overlay of the target tissue on the live images in order to assist the user in performing the procedure. 
Regarding claim 56: Bharat as modified by Glossop teaches the method of claim 55, further comprising registering the preoperative reference frame to an instrument reference frame of the medical instrument (Glossop – [0084], [0087] – instrument reference frame, or tracking device coordinate system, corresponds to patient space and the preoperative model is registered to patient space) wherein the shape data from the portion of the medical instrument is in the instrument reference frame (Glossop – tracking device providing the tracking device coordinate system may be a fiber optic sensor, corresponding to the shape sensor of Bharat – [0036], [0038] – based on the above modification).
Claim(s) 14-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US PG Pub. No. US 2014/0276937 A1, Sep. 18, 2014) (hereinafter “Wong”) in view of Bharat et al. (US PG Pub. No. US 2017/0265840 A1, Sep. 21, 2017) (hereinafter “Bharat”)
	Regarding claim 14: Wong teaches a medical system comprising: a medical instrument comprising a shape sensor ([0035]-[0036] - catheter 18 with fiber shape sensor 26, [0028]); a tracking subsystem configured to receive shape data from the shape sensor ([0029] – while Wong does not explicitly describe the control system as comprising a “tracking subsystem,” this is considered to be implicitly disclosed as the disclosed shape sensor would be useless without a system to receive and process the data it generates); and a processor coupled to the medical instrument and the tracking subsystem ([0029]), the processor being configured to: receive image data of a patient anatomy that has the medical instrument disposed therein, wherein the image data is in an image reference frame ([0032] – FF); obtain the shape data from the medical instrument, while the medical instrument is positioned within the patient anatomy, wherein the shape data is in an instrument reference frame ([0033], [0035] - FRF, [0030]-[0031] - where FRF is the fiber sensor reference frame); segment a portion of the image data corresponding to the medical instrument ([0034], [0035], [0038]); and register the instrument reference frame to the image reference frame by comparing the shape data to the portion of the image data corresponding to the medical instrument ([0035] - "transformation matrix").
Wong teaches that features of the instrument including shape can be used to identify (“segment”) the instrument in the fluoroscopy image ([0031], [0034]-[0035]; where the points representing the shape may be manually selected or “automatically using image processing techniques”), but is silent identifying a subset of the image data to segment based on the shape data; segmenting a portion of the image data corresponding to the medical instrument.
Bharat, in the same field of endeavor, teaches a medical instrument comprising a shape sensor ([0036], [0038], OSS needle 32); a tracking subsystem configured to receive shape data from the shape sensor (registration machine 70, [0042]-[0043], [0056]); and a processor coupled to the medical instrument and the tracking subsystem (registration machine 70), the processor being configured to: receive image data of a patient anatomy that has the medical instrument disposed therein, wherein the image data is in an image reference frame ([0048], [0055], where the TRUS probe has an image coordinate system – [0005], Abstract, [0018]); obtain the shape data from the medical instrument while the medical instrument is positioned within the patient anatomy, wherein the shape data is in an instrument reference frame ([0055], [0048], [0040]); identify a subset of the image data to segment based on the shape data ([0056]-[0057], figure 5 step S142); segment a portion of the image data corresponding to the medical instrument ([0057] - in the absence of a more specific definition of "segmenting," the identification of a specific image portion representing the OSS needle 32 with respect to the background image is considered to be "segmenting");and register the instrument reference frame to the image reference frame by comparing the shape data to the portion of the image data corresponding to the medical instrument ([0056]-[0057], figure 5 step S144).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Wong by incorporating the automated identification based on shape data and corresponding segmentation of Bharat in order to provide an automated alternative to the manual selection of points representing the instrument. 
	Regarding claim 15: Wong and Bharat teach the medical system of claim 14, wherein the image data includes a three-dimensional CT image (Wong - [0025], [0027]).
	Regarding claim 16: Wong and Bharat teach the medical system of claim 14, wherein the shape sensor is an optical fiber shape sensor extending through at least a portion of the medical instrument and terminating at a proximal point (Wong - [0051], fiber sensor 26 as shown in figure 1A).
	Regarding claim 17: Wong and Bharat teach the medical system of claim 14, wherein the processor is further configured to: receive a preoperative model of the patient anatomy, wherein the preoperative model is in a preoperative reference frame (Wong - [0030], [0040] – AMF, [0052]); and register the preoperative reference frame to the image reference frame (Wong - [0054]).
	Regarding claim 18: Wong and Bharat teach the medical system of claim 17, wherein the processor is further configured to register the preoperative reference frame to the instrument reference frame (Wong - [0054] - "the tool has previously been localized to the fluoroscopy reference plane FF", where this represents the registration of the sensor frame FRF and the fluoroscopy frame FF - [0036], so registering FF to AMF is the same as registering FRF to AMF).
	Regarding claim 19: Wong and Bharat teach the medical system of claim 18, wherein the registration of the preoperative reference frame to the image reference frame is based on the registration of the preoperative reference frame to the instrument reference frame and the registration of the instrument reference frame to the image reference frame (Wong - [0054] - "the tool has previously been localized to the fluoroscopy reference plane FF", where this represents the registration of the sensor frame FRF and the fluoroscopy frame FF - [0036], so registering FF to AMF is the same as registering FRF to AMF).
	Regarding claim 20: Wong and Bharat teach the medical system of claim 19, wherein the registration of the preoperative reference frame to the image reference frame is further based on at least one of a feature-based registration of the preoperative reference frame to the image reference frame and an image based registration of the preoperative reference frame to the image reference frame (Wong - [0055]-[0057]).
	Regarding claim 21: Wong and Bharat teach the medical system of claim 20, wherein the feature-based registration includes comparing a fiducial feature of the preoperative model to a fiducial feature of the image data (Wong - [0055]-[0057]).
	Regarding claim 22: Wong and Bharat teach the medical system of claim 21, wherein the fiducial feature of the preoperative model and the fiducial feature of the image data each correspond to at least one of an anatomical structure or an artificial structure (Wong - [0055]-[0057]).
	Regarding claim 23: Wong and Bharat teach the medical system of claim 22, wherein the processor is further configured to: provide a representation of the preoperative model of the patient anatomy for display (Wong - [0054]); and provide a representation of the medical instrument within the preoperative model for display (Wong - [0054]).
Regarding claim 24: Wong and Bharat teach the medical system of claim 23. In another embodiment, Wong teaches acquiring intraluminal data which can be used to update the preoperative model ([0061], [0065] - in the absence of any specific limitation on "update," either warping the model annotating the model is considered an "update"). Wong further teaches that the use of intravascular imaging benefits both physicians and patients by improving the ease of tool navigation, as well as and reducing radiation exposure of personnel inside the operating room ([0058]) and that the registered intraluminal data can be used to provide the physician with 3D information regarding features located inside the vessels ([0065]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Wong and Bharat by obtaining intravascular data and updating the preoperative model as taught in the second embodiment of Wong in order to provide additional data to the physician while increasing ease of navigation and reducing radiation exposure in view of the further teachings of Wong.
	Regarding claim 26: Wong and Bharat teach the medical system of claim 14, further comprising at least one fiducial element, wherein the at least one fiducial element includes at least one of a medical instrument support structure, a medical instrument control ring, a medical instrument tip ring, a medical instrument lumen, and a medical tool extending through the medical instrument (Wong - [0034] - articulation band is a "medical instrument control ring", splayer is a “medical instrument support structure; [0037]-[0038]; Bharat - [0040]-[0041], [0055]).
	Regarding claim 27: Wong and Bharat teach the medical system of claim 26, wherein segmenting the portion of the image data corresponding to the medical instrument includes identifying the at least one fiducial element (Wong - [0034], [0035], [0037], [0038]; Bharat - [0040]-[0041], [0055]).
	Regarding claim 28: Wong and Bharat teach the medical system of claim 14, wherein the processor is further configured to: determine that the medical instrument has moved (Wong - [0036] – “track the marked points over time”); obtain additional image data of the patient anatomy (Wong - [0032], figure 4 - the return to "start" at the end of the method indicates that it is repeated); and update the registration of the instrument reference frame to the image reference frame based on the additional image data (Wong - [0036] - "...to track the marked points over time, such that an appropriate transformation may be updated.").
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Bharat, as applied to claim 14 above, and further in view of Duindam et al. (WIPO Pub. No. WO 2015/023665 A1, Feb. 19, 2015) (hereinafter “Duindam”).
Regarding claim 29: Wong and Bharat teach the system of claim 14, including determining a position and orientation of a distal tip of the medical instrument and identifying a target location for the distal tip of the medical instrument (Wong - [0019], [0025]; Bharat – [0063]), but are silent on generating a trajectory vector pointing to the target location, the trajectory vector based on the position and orientation of the distal tip of the medical instrument.
Duindam, in the same field of endeavor, teaches a medical navigation method and system comprising identifying a target location for the distal tip of a medical instrument (pg.12, lines 23-35); and generating a trajectory vector pointing to the target location, the trajectory vector based on the position and orientation of the distal tip of the medical instrument (pg. 13, lines 3-7 - Euclidean distance between two points is a vector; pg. 14, lines 20-26 - the distance equation represents the resultant vector of all of the x- , y-  and z- components).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method and system of Wong and Bharat to include the target identification and trajectory vector of Duindam in order to provide additional navigation guidance to the physician during the interventional procedure. 
Response to Arguments
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 05/16/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793